Citation Nr: 0428591	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-05 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services rendered from 
October 10, 2000 to October 13, 2000.

(The veteran's claim for entitlement to special monthly 
compensation based on loss of use of a creative organ 
secondary to service connected post-traumatic stress 
disorder, and the claim for entitlement to service connection 
for loss of use of a creative organ as a result of exposure 
to herbicides are the subject of a separate Board of 
Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to November 
1968. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Martinsburg, West Virginia.

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2004.  At this hearing the veteran 
submitted additional evidence along with a waiver of RO 
review of that evidence. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

It is not clear as to whether the VCAA applies to the 
veteran's claim for payment or reimbursement of unauthorized 
medical expenses.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  However, since this claim must be remanded for the 
other reasons listed below, the RO should provide the veteran 
VCAA notice to insure that all due process is met.

The veteran seeks reimbursement for unauthorized medical 
expenses, dated from October 10, 2000 to October 13, 2000, 
for gastric bypass Roux-en-Y gastrojejunostomy and 
cholecystectomy, including all ancillary bills, performed at 
a private hospital.  Generally, the admission of a veteran to 
a non-VA hospital at VA expense must be authorized in 
advance.  See 38 C.F.R. § 17.54 (2003).  The veteran's 
treatment at the non-VA facility was not authorized.  
Nevertheless, under 38 U.S.C.A. § 1728(a) (West. 2002) and 38 
C.F.R. § 17.120 (2003) (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and

(c)  When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

The Board notes that the veteran had a permanent and total 
rating in effect for post-traumatic stress disorder, and that 
he had been receiving VA vocational rehabilitation benefits 
at the time of the October 2000 surgery.

The veteran alleges that in March 2000 the Baltimore, 
Maryland VA Medical Center indicated that VA did not perform 
the type of surgery he needed.  He maintains that 
consequently a VA facility was not then feasibly available to 
perform his necessary surgery.  The Board notes that the 
veteran's VA medical records from January 2000 to October 
2000 are not of record.  These records must be obtained and 
considered.

The veteran further alleges that the surgery was the result 
of a medical emergency.  He asserts that any further delay of 
the surgery would have been hazardous to his life or health.  
The veteran has submitted a September 2001 statement from his 
private physician.  This physician stated that performance of 
the surgery was overdue, that failure to provide the surgery 
was a deviation from proper standards of care, and that the 
veteran suffered hypertension and sleep apnea due to the lack 
of surgery.  This statement could be interpreted as 
indicating that delay in performing the surgery would have 
been hazardous to the veteran's life or health.  The Board is 
of the opinion that the veteran's medical records should be 
obtained from this private physician, and that a VA medical 
opinion should be obtained.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This should include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should obtain copies of all of 
the veteran's VA medical records from the 
Martinsburg, West Virginia and Baltimore, 
Maryland VA Medical Centers dated from 
January 2000 to November 2000.  All 
copies obtained should be associated with 
the veteran's claims folder.

3.  After obtaining the necessary 
authorization, the RO should contact S. 
P. Peake, M.D., and request copies of all 
treatment records relating to the 
veteran.  All copies obtained should be 
associated with the veteran's claims 
folder.

4.  When the above actions have been 
accomplished, the veteran's claims folder 
should be examined by the appropriate VA 
specialist.  The specialist should review 
the veteran's medical history and provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
surgery in October 2000 was for a medical 
emergency of such nature that delay would 
have been hazardous to the life or health 
of the veteran.  

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the November 
2002 supplemental statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

